Opinion of the Court by
Judge Robertson:
This is, according to the record, a strange case. The pleadings and evidence do not clearly disclose the grounds of the verdict. One of the contested claims was a medical account, without special proof of any one item in the account. After their retirement the jury perplexed as to the proof necessary to sustain that account, came into court and, inquiring of the judge what kind of proof should be required, were told in substance that less proof was sufficient to establish a medical than any other species of account, but that they should be “satisfied” that the account was just.
And with that information they probably found the whole account just.
That, instruction was too vague and left an indefinite margin which may have misled the jury and probably did.

Dunlap, for appellant.


Durham, & Jacobs, Bell, for appellee.

Wherefore, the judgment is reversed and the cause remanded for a new trial.